Per Curiam,
The right of plaintiffs to recover depended on questions of fact which were exclusively for the consideration of the jury. An examination of the learned judge’s charge in connection with the testimony has failed to convince us that there was any error in submitting those questions. There is evidence tending to show that the defendants’ culvert contributed to the overflow of water by which plaintiffs’ land was injured, and it may be that, on the whole evidence, the jury should have found in their favor; but the only remedy for that error, if there was one, was in the court below, and its action in sustaining the verdict is not reviewable here.
We are not satisfied there is° any error in the rulings complained of in the 8th to 10th specifications inclusive, nor in the court’s answers to points recited in the 11th to 14th specifications inclusive. We think the complaint in the 15th and last specification that “the charge, as a whole, is misleading and diverted the attention of the jury from the only proper point in the case, viz.: the ascertainment of the damage sustained by the plaintiffs,” is not well founded.
There appears to be nothing in either of the specifications of error that requires a reversal of the judgment.
Judgment affirmed.